                                    Case 19-12239-CSS                                     Doc 83                 Filed 10/31/19                     Page 1 of 14




                                                               UNITED STATES SAN[CX2tIPTCY COURT
                                                                           bISTRiCT OF
In re. Highland Capitat Management, LP                                                                                    Case No,
                     Debtor


                                                        [NITLIL MONTfILY OPERATING REPORT
                              F{le report and nttnchnt eats itith Cour!and submit aapy to United Stntea Trusex: v+ithin t5 drays nRer ordx;.(nr retixt,

 Cenificales ofinsurw~ce must name United Statts Trustee s;e early to be noli Cind in the ev~ti of policy czncti~ntian. Bank accounts aid checks must bear the r.~re of the de9ror,
the case nember,end the desig~a~ian °pebtar in Passrssion," Examples of acceptable evidence of Oebwr in Possr;sion Bank ~acounis imctude aoide3 checks, copy of bank deposit
                                            agreemenUeertificet¢ of autL-oriry, sigrsture szrd, enJ/or corporate chu:tcing resofueion.




                    ;iF:C~f,'I4ii;ll IlCYCCt~SE~#'S                                                                  ~Tccume~! litkcfscd               f.inlueia~ino: +.ti:~cAcd,
                 ---
IL~tonth Cush l~lativ Pr~jcction ([arm iR-i)                                                              See attached
Certificates of Ensnrance:
Workers Compensation                                                                                      See attached
Property                                                                                                  See attached
Genera! Liability                                                                                         See attached
Vehicle                                                                                                   See attached
Other, Se(f•insured MedieaVDental; Employers and Professional Liability                                   See attached                                 See attaehed
Identify areas ofself-insuranee wlliability caps                                                          See attached                                 See attached
Evidence of Debtor in 4ossessian Bank Accounts
Txx Escrow Account                                                                                         NA
General Operating Account                                                                                 In Process at East West Bank
Money Market Account pursuantto Locgl Rule 4001.3 for the                                                  NA
District of Delaware only. Refer to:
F,~tlp;!/www.deb.us~u rts.a ov!

Other: Professional Fees Account/[nsurance Account                                                        1n Process at East b'JeSt Bank
Retainers Paid {Form !Tt-2)                                                                               See attached

1 declare racier penalty of perjury(28 U.S.C, Section i 746)[hat ttris report and the documents atlached
ere true    V correct to the bend of my kno+viedge anJ belief.




Signature of Debtor                                                                       Aate



Signa~ure of Joint pcbto                                                                  Dafe
   f                                ~_~
   ~"~.~
Signature ofAuthorized Individual'                                                          Qate



Printed Name ofAuthorized Individual                                                        Tit e of Authorized Individual
+Authorized indivldunl muse be an officer, director or sharchoider if debtor is a corporation; a ps~tret if debtor                                                 FORM tR (-0l07)
fs a partretship; a menngar or tnem6er iPdebtoz is a limited liability evmpa~ay,
$ighEsnd Capital AiHisa~emcnt, L.P.-Cash Forecast
Ncrt IS Wcc~a Cmm~uncia~; Ottuiu~ iR,"_d 19.
(n: rhuu~axts7

                                                                            A«uulN~              pouf               ndmaR               F~rc                Pun:cuc           Fwaz               Forccaa            ~'or«aa            fvnras                  Fwewa            Fwxan             Farw~n            lon~:aa


Wis be 'nnitl                                                                IB716               11N3               7tlfSr               SSN                 4Uli             Il/t8               ll/?S              !32                SZf9                   411[6            1'Jii             1:f30               IM                13 Wceb
Be~tanitt~uorertri<fe~i nprrv~in¢cmh                                   S        2,€2G    S         2126         1       2I'/N       S          3,771    4       4.(K1     5       2,815      E       :,b17      5        I.OiO     S       Z.WI            Y      ]OGY      5       1,C93     5           47G   S           109     3        2,12fi.

Onrredae R<rri~;
  ~~_spent tecs aui u:lkr roWi~l nr iFra                               3             -   S               id     E       t,7~5 3                I,Wi7 S              -     S      (,844 S                   27 S         I,iX7 5                 -          E           -    S           -     S        I.iiS S              633 E            ft,agb
raw.~~..   .~a t~n~rn.
 *aynd{bmc5ts.and win+ pmpxb ~:0                                                     -                   (7].            f(~?)                                   fG3i)                -               <fi~.l)              -                   tC+'>7J                                                 fl3!}                -               l?.7987
 Sc~Ymrcc ~mml
 C.r~Mru a>urds ~incluJur dcte2edi
  Toculwmpcvuti~m and l+rncfits                                        S             -   i              (7) 5            f4Gi) 5                 -      5        (Uii) 5              -      1        (633) b              -       5           S6~l~ i                 -    $           -     S        (6i1) S              -       Y       (5.196)
Cearrvi overhenrl
 OufsiZu~k~a7(nr<Inussy cuwx~)                                                       -                  -                                       .lr)                               -                   (7i1                                     -                   -                i7i)               -                   -                 (2i5)
 Gern~al uval~ea~•cnUal ~tf~ro(phy~cliliun7                                          -                  ~                  C~J                  (2i}              (25)             ('J)                {23)                 (1P)                (]()j               (3R)             (111               (2f1)               (:,$)             („3f1)
 G+ncral uvdm^ad-~nnty.ti~on ~crvlan                                                 -                  (!nl             (a2H}                 (i59)             f:fH)            f2a97               (2(~J)               C25U)               QS(~7               (15(x)           (14(I)             (25tq               (2Yi1            (3.713)
 $m,n~.ire xr~'i.e ics                                                               -                  R41               lli} ~                                  _                (35j                -                    -                   ~                   (2Y)                                                                      (IU,)
 Ini~         me and Cnu - 'ewes
   Totvf~genmio.-erhead                                                S             -   5              (Y+7 8           i4aa) $               (45Y) 3           Q347 S           (270) S             (309) S            (2767 E               R70) 5              (304 S           (3V5) S            i2~0) 3             (2>9} 5          4i.d73)

 Nc: ehanCc in cac4 dnc lu a~erntin• xetivin~                                                           (2'n                 5'17              ISR%              (NGY)            7X79                <9I61             1.217              (91117                  (31N1            (3351                 =V'               31i              ~i6ti

Rn rctu~eJ'„ a,y~K~lrr en rofi~w not fc. swerve n
 Del.iw k+ank+u;~Vc)                                                                                                                                                             tt,C.t S)            ~2f•91             l`J•'11               l'.•'•'~1           i~~77            (=G9?              f:~~)               r2(9)           (3Sm)
                                                                                                                                                                                                                                                                                                                                                       Case 19-12239-CSS




 IkMw'PNCAO                                                                                                                                                                        (~f%i)              (SUi               /sU)                   t5f1)              fiU)             ~>n~          ~    (3l~)               (N~~             r630)
 Cnm~a.xima cm~suftaiit                                                                                                                                                              C74)              (IG}               (IGi                  (IG1                {)41             C1G)               ftG?                (IGI            ((~J
 G+nmiRcc eaun:cl                                                                    -                  ~.                                                                           Ci3)              {lfl               (131                  (IS)                (381             Clgl               (I$)                !IS)             Rte]
 Grmmittee EA                                                                        -       ~          -                                                           _               (7i)               (14)               {I4)                  (13)                (~[)             (IS)               (1a1                (~%)            (2W1
 ifSYQic                                                                                                                                                                                                                                                                                               291+}                                 (~50~
  Tn~ul merR rel~d                                                     3             -   4              -       5            -      S            -      5           -     3     (2,077) 5             rr:7 Y               S~T~1 5         (37.) 3                 S;7S) S          1i72) S            (6Z;.7 5            (372) 5         (4.f2x~

   erchanCc in casf~fn~m nry~+Hors cnxt                                                                 R"n                  597               1.5(iN            (I(6N)            p98)             (1'^U71                Wi5            (I}T!1                   (!Tl)            (71~               (S6N1                    -           (,7fJ)

i;veuir.P e..~a M•v<1nnM ov7 onl.~o noro~9
                                                                                                                                                                                                                                                                                                                                                       Doc 83




 Jefi~m's one koknop.(srcucitr~i..x4                                                                                                                                                 _
 S.:Iccl TAR'Fmd cy~itg m{anptium                                                    -                                                                                            IZSf~                   -             !
                                                                                                                                                                                                                        [W7                     -                  Ii0I                 -                                                    i.l.IR
 ?2iuJf~tyYdnpiwl col?ebli¢atinns                                                                                                                                                CI GSn7.                 _                                                          _                                                                      Ct A50)
 Zhir3 Fvq'lmsJ a.:tcvikx4vsi~ti Gi>piErfta~as                                       _                  79                                                                          4fN1                                                                                                                                                       37M
 !fi&dlu~d Cgn~ai ~i~wegemeat E~uu~
 M.uiu!imlc~'Cmlit i:yrvl                                                                                                                                        (>!pi                                                                     (SLWi                       -            (SW)                 -                 (SIAM]           21K#~)
 tiecA]aml Ca~:ml Mrox~gttn<nt[min Amcriu                                            -                  -                    ~                 (IIX1)                                                                    (t(K~l             ~                                                          (:Ikl)               -                (309)
 PmcceSs li~~ni o+0.aenA~~~H~m¢                                                                                                                                                                                                                                                                         TUI                 -                 7U1
 P~«rnY.from o~ha ai.•es:m~mis(mk-PRj

 tic[ humor "u nk6 dx b inve#inp v<tniNK                                                                '!9                                    (110)             (SUO)                                    -                9R7             (SIIfq                 1,301             (S(K~                 60S              (500}               W8

Ffwacin:. rn<h Oa~e~
 R~uiiNaryit?~JisviLu~ioa+
 rH„aY«Ka~winm                                                                       -                  -                    -                   -                  -                 -                   -                -                    -                      -                -
                                                                                                                                                                                                                                                                                                                                                       Filed 10/31/19




~ Yc1 cb ~e in cah due ~u finaacim~ ac! ~iti«.r                                                                                                                                                                                                                        -

Ending unrc+lri<teC n~rv~'er~ei~.8                                      S       2L'6     S-        ?1?II        5       ,']79       S          J.IS'_   S       ',NIS     S      2317 S              1.IW       $       1%ll       A       ]A67 'S                1,693     S           17G   5           i1N) S            21! 3             21I


YmfesrSatwl kes es<mw vcmuM u~
 Rco dad i fe..'a i tv          wtx~'n'r hala k~                       S                 5                      S                   S                   S                 8                  S       2.077 8            2~9 Y              2,sZU 5                3.192 S          I;i2R 5             1.70 S           2.?71 S                -
  intww~>;rom o~+caiunF. nui                                                         -                  -                    -                   _                  -             2.nT7               }7:                i72                 i.                     ~?2              3Il                 G22              372                a.92Y
  f'aynw~nts in pmf.•.aiaiuts~.
     Lkl4ur luuilzuPu~~<ounxcl                                                                                                                                                                                                                                   (I.SO'J)                                                                   (1.34#1
     Qebk+r FNCFO                                                                                       _                                                                                                                                                          (35E11                                                                     c3i0t
                                                                                                                                                                                                                                                                                                                                                       Page 2 of 14




     UST at~                                                                                                                                                                                                                                                                                           f25U7                                 f159)
   z~~to~m~u:io        f' ~ulx                                         S                 3                      S                   5                   3                 4                  Y                  ~                  f                       S     (:.DiS) 5                    f        f3501 S                      5      (SIBS]

  Re-~+rc rclatcd ixufe..<ionslfeuin.re~uli~e fivlmice                 S                 A                      4                   F                   S                 S       2,077 S            7.519 I            ?.R?0 4            3.79: S                1.S1Y 4          I.90tl S            ?271     S       ?.E-03 4            2.EJ;

I:IR+µwa'~ro+annrJ prlu;v,~.v~h nq~m.~.ui th Mrt «uA bu4vr<~A~ 1.>~Fea.i yvauq w'.u.e o~ eJ'✓e P.n...n Wrc.
f:fAen'1Kn ~rv.~miMVJ<a~..wM~Geul+k r~unv<.-<Ja~mxilw yn~jAw elv yvrv~wque~umiu~M~~rt+vru.t<an•.mu. N'xhu/~t ~nnn~h~e xeam~iv.MAlrr•.+wmro.rrc rwineJoa~rn nvJN~+n'sfv~mr rW ~.Mnui~+nix <q~+~•'t.~ue xlf w~meiy4n
f3. Fir.tt~+~ cexmv ~Rw wwmu~ v.ehw4df^m Mr~9'~'^x,~a..mr1+n IW I+rw:.u•u+af iv~~ sav~w u~uw.v.~:~!!.. ~Arx ~Arfn<iJvu•ra~fJ.~ry es~.w urwm w unJirl~n~ m~+'.l rc4+tN~rwnn.VY,: u/euvaeJfs<:1~kM.mS ro JceMMrl01%. eu~Yf~u:Hw O~!fw:.l~~RO. vlisr n Nu fR.~.
                                         Case 19-12239-CSS                       Doc 83            Filed 10/31/19                       Page 3 of 14


                                                                                                                                                                     Page i of I

   ~~~
   ~~ ~                                       CERT(FtC,ATE OF LlABtLlTY II\ISURANCE                                                                             ~~ioiz~iaox9
     TFitS~ERTIFTI ~ATE:75"IS~SUEt~S                                     tON ONLY - AND CONFERS NO RIGHTS UPt7N THE G~RTIFICATE HOtOER. THIS
     CE#2TIFtCATE dOES N07 AFFIRMATIVELY qR NE(3ATfVECY Ati1END, ~XT6Np QR A1.7ER THE COVERAGE
                                                                                                                      AFFdf2DED BY THE PQ~ICIES
     BLOW. TNIS CERT1FiCAT~ OF INSURANCE DQES NOT CONSTfifUT~ A CONTRACT BETWEEN
                                                                                                           7NE ISSUING 1N5URER(S), AUTHQRtZEA
     REPRE5ENTA`CIVH OR PRQDUCER,AND THE CERT{FICATE HOLQER.
     IMPORTANT: 1# the certificate holder is an AdbI710NAL INSURED, tFYe poltcy(les) must have ADDtTlONAL
                                                                                                                INSURED provisions or be endorsed,
     It 5UBt20GA71QN IS WAIVED, suhJect to fhe terms and co~d(ttons of the policy, certain policies
                                                                                                        may require an endorsement, A statement on
     this certificate does not confer rlcthts to the cerEfficate holder to fleu of such endorsement(s).
PRODUCER
Willia o~f Texaa~ Inc.
                                                                                          rnvnc
a/o 26 Century Hivd                                                                       (QlC.Ne. Evti~ x-877-9A5-7378                               IAtC. Nel: 1-888-467-2379
B.O. Hox 305191
Nashville, TN    372305191            U9A

                                                                                                       Gzaat Northern Inauxaacet Company                                   203D3
1NSUREP
Highland Capital Management, L.P.
                                                                                                       ~'ecisral Inau=anca Goatpany                                        zozai
300 Cseacent Couxt                                                                                     Chu3ab YJational Insuranoct Company                                 10052
Suite 700
Dallas r TX 75201



C:CIVFRAGER                        rFRTIFtt:ATF NIIMRFR• W1349fi935                              RG1tl.RtAN AIitIYdKtKR•
   THf5 fS TO CERTIFY THA7 THE POLICIES OF INSURANCE LISTED 9ELOW HAVE BEEN t3SUE0 70 TWE
                                                                                           INSURED NAMED ABOVE FOR THE PQLICY PERIOD
   INfJICA'TED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITlC3N OF ANY CONTRACT OR
                                                                                         OTHER DOCUMENT WITH RESPECT Td WMICH THIS
   CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, TWE INSURAtJCE AFFORDED BY THE POLICIES DESCRIBED
                                                                                                   HEREIN IS SUBJECT 70 ALL THE TERMS,
   EXCLUSIONS ANb CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCEQ BY PAID CLAIMS.
                                                  AbDl 5U6R                                       pOL(C EFF      POLICY EXP
~t~,TR               TYPE OF INSURANCE                                 PtlLICY NUM9@R             MMIDD          MM/¢p/YYYY                                LIMITS
          X   CDMMERCIALGENERALLIA91liTY
                                                                                                                                    EACHOCCURR6NCE               $        1,000,000
                    CiA~MS-MADE a QCCUR                                                                                             DAIvlAY4e"f6~REN~O
                                                                                                                                    PREMISES Ea occurrence       S        1,000,000
  A
                                                                                                                                    MED EXP(     arrE person)    S           1D,000
                                                                        3592-17-94               47/29/2019 07/29/2020
                                                                                                                                    pE~ONAL3RDVINIURY            $        1,040,000
         GEMLAGGREGATELiMITAPPUESpER:
                                                                                                                                    GENERAIAGGREGATE             $        2,000,000
              POLICY ~ jE~f     ~ LOC                                                                                              PRODUCTS-CflMPlOPAGG          5        Z~OOO~Q00
             OTHER:
                                                                                                                                                                 s
         AUTOM081LE LIABILfTY                                                                                                      COMBWED SWG. E Ni             ~
                                                                                                                                    Ea accident                           1,~00~000
          )( ANY AUTO
                                                                                                                                   BODILY INJURY (P¢r persnnj    $
 A            OWNED              SCHEDULED.
              AUTOS ONLY         AUTOS                                  7358-99-26               07/29/2019 U7/29/2Q20 pop~.Y1NJURY(Peracc~donij $
              HfREO               NON•OWNED                                                                            pROPER7Y'DAMAGE
              AUTOS ONLY        .AUTOS ONLY                                                                                                      5
                                                                                                                       .Per acci rt
                                                                                                                                                                 5
 $        X UMORELLA UAB        X CCCUR
                                                                                                                                   EACH OCCURRENCE               $       20~000~OOa
            EXCESS UAB              CLAIMS•MADE                         79x6-96-8A               87/29/2019 07/29(2020 pGGREdA7E
                                                                                                                                                                 g       ~o,000,000
              DEO    x RETENTIONS ~
                                                                                                                                                                 S
         WORKERS C6MPENSATION                                                                                                      x    PER             OTN-
         AN.OEMPIDYERS'UABILITY                                                                                                         &TATUT          ER
 C       ANYPROPRfETORlPAF2TNEWEX£CUTIVE    YID                                                                                    E.L.EgCHACC08NT               $        1,Op0,000
         OPPICER/MEMBEREXCLUDED7            N~ N!A                  (201 7174-63-32              07/29/2019 07/29/2020
         {Mantlatary t~ NN1
                                                                                                                                   E.L, DISEASE -FA EMPLOYES 5            X ,000,000
         t{ y~es,descrioeunder
         DESCRIP7lON QF gPEftATIbNS below                                                                                                                                 1,000,000
                                                                                                                                   E.l. DISEASE - pOL(CY LIMIT   $




OESCRfPTI0~1 QF OPERATIONS t LOCA7}O!JS 1 VEHICLES {ACOR610S,Add)tlonal Remarks Schedule, maybe attachg3 ki mora cpaca
                                                                                                                         Is raqul~gd~




                                                                                         LA[Vt~C1,,.L/~


                                                                                           SHOULd ANY OP THE ABOVE DE9CRIBE~ POLICIES BE CANCEl.lEO BEFORE
                                                                                           THE E:4PIRATION DATE 'THEREOF, NOTICE WILL EiE bELIVERED tN
                                                                                           ACCORDANCE Wt7H 7NE POLICY PROVISIONS.
Officct of The United States Tru6tea
844 King Stxeet, Suite 2207                                                              AUTHORIZEp REPRESENTATIVE

Lockhax 35
WiiminQton, nS 19801
                                                                                           09988-201G ACORD COf2PORATION. Ail rights reserved.
ACQRD,25(2016103}                                  Tha ACORO name and sago are registered inerks of ACORD
                                                                   sa =o~ se72o~so                 PATCH: 7,425092
                                    Case 19-12239-CSS                          Doc 83            Filed 10/31/19               Page 4 of 14



/~CC~RLJ                                                                                                                                                ~ATE(MM!DDIYYYY)
                              ~V~D~IVl~✓[:. OF C6JIYtiYIERl~It4L P{'T►VP~T`aTY 11`ASS~7R/''1lY6sG
                                                                                                                                                          10/2d/2059
          V D~ E O COMMERGiAL PROPHR7Y INSURANCE 15 IS5UE0 A5 A MAT7`ER OF IN~ORMATIOtd
                                                                                                        dNLY AND CQNFERS NO RIGH75
   UPQN THE ADD171t}NAL tNTEE2EST NAMED BELOW.TH[S EVIDENCE DQES NdT AFFIRMATIVELY OR
                                                                                                NEGATIVELY AMEND,EXTEND OR ALTER
   THE COVERAGE AFFORDEQ HY THE POLICIES 6~LOW. THIS EViD~NCE QF ihlSURANCE DOES
                                                                                               NOT CONSTtTitTE A CONTRACT BETWEEN
   THE ISSUING INSUFtEFt(5j, AUTHORIZED REPRE3EN"i'A'i`(V~ t3it PFtOaUCER,AND THE ADDITIONAL
                                                                                               INTEREST.
  RODUCEftNAM              PHONE
CONTAGTPERSONANOAQ~RE55       C N    1^877-445-7398                    COMPANYNAMEANDADORESS                     NAICNO: 20303
Trtillia o£ Texas, xac,                                                 Grsat fios6hesn Insurance C¢n..~any
c/o 26 Century 81vd                                                     15 Mountain Viaa Road
R.p. Rox 305191                                                         43arren, hJ   07059
Nashville, TN     3723Q5191 U6A

~Ap No; 1-898-467-2378           AppR~~ss: perti£icatms@~rillis.aom                                  IF MULTIPLE COMPANIES,COMPLETESEPARA7EFORMROREACH
CODE:                                        3U8 CDtiE:                                  POLICY TYp6
AGENQY      ~                                                                            Co[ranoroial Property
NAME~7 lN~SURED,ANU A~ORESS                                       ~                      GOAN NUMBER                                    POtIL1'NUMBER
High an Capxtai Managett;euC~ L.A.
300 crescent coast                                                                                                                      3592-17-94
Suite 700
                                                                                         EFFECTfVE GATE            EXPIRATION DATE
Dallas ?X 75202                                                                                                                                   CONTWUED UNTIL
                                                                                         07j29/2019                47/29J2020                     T~RMINATEOIFCMECK@D
ApDI710NA1.NAMEO(NSUREO(S)                                                               Tf{IS REPLACES PRIOR EVIDENCE RATE:


fKVYCK 1 Y INYVKMA~ IUN             AGORD 701 ma be attached If more s ace is re ulred                  D BUILDING OR C~J BUSfNESS PERSONAL pROpERTY
~ocanot~jn~sca~anoN


 THE POLICIES flF ]NSURANCE LISTED BELOW HAVE BEEN ISSUED TQ THE INSURED NAMED A80VE FOR THE ppLICY PERIOD INDICATED.
                                                                                                                       NOTWITHSTANDING
 ANY REQUIREMENT,TERM OR CON~iTION OF ANY CONTRACT QR OTN~R DOCUMENT WITH RESPECT TO WHICH 7819 EVIDENCE OF PROPERTY
                                                                                                                         ~N3URANCE MAY
 BE ISSUED OR MAY PERTAW,THE INSURANCE AFFORDED BY THE POLtCIE5 DESCRIBED HEREIN t8 SUBJECT TO All THE TERMS,
                                                                                                              EXCLUSIONS AND CONDITIONS
 ~F SUCH PDL4CIES. LIMITS SWOWN MAY HAVE 6EEN REDUCED BY pAtD CLAIMS.
(~A\l~q AY]F I~f CtlD 0.aAT~A AI      ...-..~~ .. ~..... ~.,..~ _. _._ __ _ : _ ., _
CQMMERCIAL PROPERTY COVERAGE AMOUNT OF WSURANCE:                       S 9,062,000                                                        DED: 2,500
                                                                          YES NO N/A
[~]x BUSINESS INCQME      ~x RENTAL VALUE                                  X            if YES,LIMIT: 7. r 2Z7 ~ 500.              )( AcEual Loss Sustained;# 01 moNhs:
 B~ANKE'f COVERAGE                                                         X            If YES,fndicals values)reported on prcpeKy Identified above:$
TERRORISM CQVERAGE                                                         X            AMach Disclosure NaClco 1 ISEC
    ISTHERE ATERRORISM-SPECIFIC EXCLUSION?                                          x
    IS ~OMEBTlC TERRORISM EXCI.UDED7                                           x
lfMiTED FUM1GUS CQVERAGE                                                            X   ~tYES, LIM17:                                         pip;
FUNGUS ~XCLUSiON (It"YES",spedfy arganfzatlon's form used}                     X
RBP4ACEMENTCOST                                                            x
AGREED VALUE                                                                   x
COINSURANCE                                                                         X If YES,        %
EQUIPMENT Bf2EAKDCSWN(l6Applicahlo)                                        X           1fYES,UM17: xnciuded                                   pEp;2,5o0
ORgiNANCE OR LAW -Coverage tar loss to undamaged portion of bldg                    X If YES,LIMIT:                                           DEG;
                       - Qemolltlan Costs                                           y~ RYES,LIMIT:                                            pip;
                       - Incr, Cost of Construction                                 }~ IfYE9, LIMIT:                                          DEo:
EAf2TH MOV~lvtENT(i(AppYcabfe)                                                 >{       IFYES,IIMiT:                                          DED:
F~OOD(IfApplicabie)                                                       ~{            IfYEB,I,IMI7; 1,000,000                               DED:25,o00
WIND /HAIL WCL     Q YES (]ND SubJect to Different Provisions; X                        If YES,LIMIT: Inclndsd                                DEa: 50,000
NAMEd STORM tNCL ❑ vEs Q No Su6Ject ~o Dlilerent Provislonst     X                      If YES,LIMIT:                                         DED;
PERMISSION TO WAIVE SUBROGATION IN FAVOR OF MORTGAGE
HOLDER PRIOR TO LOSS                                             ~


  SHQULD ANY OP THE ABOVE t3ESCRtRED POLICIES BE CANCELLED BEFORE TNT EXPIRATION DATE THEREOF, NOTICE WItL SE
  DELIVEf2ED IN ACCORDANCE WITH TWE POLICY PROVISIQN3,
nnnim~nn€eF iNr~R~cr
   CONTRACT OF SALE               L~NQER'S LASS PAYA9lE               105S PAYEE        6~NDER SERVICING AGENT NAMEANO AOOR85S
   NOt2TGA0EE
NAME AND ADDRESS


0£fice of the United BtaCes 'Prustee
84d King BtreQt~ Suite 2207                                                             AU7HORf2E0 REPR@SENTAI7VE
Lockbox 35
Wilmington DE 19802                                                                      ~,..~
                                                                                               c~ ;~uu3•zoz~ AcaKt~ cDr~PURATION. Ali r9ght& reserved.
ACORD 28 (2018!03)                                    The ACOFtD name and logo are registered marks of ACt~Rd
                                                                           SR SD: 18720730                    &ATCHt 1425032             csxr: X23996936
                             Case 19-12239-CSS               Doc 83        Filed 10/31/19            Page 5 of 14



                                                             AC.~ENCY CUSTOMER ID:
                                                                           LOC #:

A~~4~~                               ADDlT14tV/4L REMARKS SCHEDULE.                                               pa~Q z o~ a
AGENCY                                                               NAMED ~NSUREC3
W1213s of Taxas~ Sna.                                                HighSand Capital M.anagemeat, L,B.
                                                                     300 Czesaent Conrt
POLICY NUMBER
                                                                     Suite 700
9oe.Page 1                                                           Wallas, TX 75201
CARRIER                                                 NA~C COD£
See Pag6 1                                              See BagA 1 ~EFFEC7IVE DATE:
                                                                                    Sap Page 1


TNIS ADDlTIONAI REMARKS FORM IS A SCHEDULE TO ACORp FflitM,
FQRPJt NtlMBER:         28   FORM T17LE: Enidenee o~ Commeraiai Property
Building I,i,mit fos 8355 Gaylord Pkwy, Srisao, TX:       $3,000,000

Covered Looatione:
300 Crescanb CT., She. 700., Dallas, TX 732Q1
$355 Gaylord Pkwy,i Psisoo~ xX 75039
7 Times SQ., Ste, 9309 (d3rd Floor), New Yorks NY IQ03b
3909 Rosedale Ave., Dallas, TX 75205




                8/~1)                                                                  2008 ACRD CORP~JRA7iON. AI! rights reserved.
                                     The ACOf2D Warne and toga are registered marks of AGORD
                                  ST2 TD: 1872073Q      S1~.TCH: SA2S432           CERT: 4723996936
              Case 19-12239-CSS                Doc 83       Filed 10/31/19         Page 6 of 14




Initial Mon#hly Reporfi

Highland Capital Management, LP ("Debtcsr"j

Other InsurancejSelf-Insurance Coverages



Se(f-Insurance:

The Debtor and twelve of its affiliates ("ThE Group") participate in aself-insured rnedicai and dental
insurance program, which is administered by BlueCross BlueShield. The Group is responsible far paying
Insurance claims as incurred unless astop-loss limit is reached. Stap loss limits are $100k per Individual
and $5.2M for the plant as a whale.



Employers and Professional Liability:

The Debtor holds Employers and Professional Uability coverage through an affiliate, Governance Re,
ttd., an insurance captive. The captive is owned by an affiliate, Wighland Capital Management Services,
inc., which is majority owned by James Dondero. The annual premium an the policy is $300k and there
is a $10M limit of liability.
            Case 19-12239-CSS Doc 83 Filed 10/31/19 Page 7 of 14
             Case 19-12239-CSS Doc 42 Filed 10/18/19 Page 1 of 7



                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE


 In r~;                                                          ) Chapter 11

 HIGHLAND CAPITAL MANAGEMENT,L.P.,                                ) Case Na. 19-12239(CSS)

                                     Debtor.                      ~   Related to Docket No.5


           INTERIM ODDER AUTHORIZING(A)CONTINUANCE OF
  EXISTING CASH MANAGEMENT SYSTEM,(B} CONTINUED USE OF THE PRIIVIE
 ACCOUNT,(C)LIMITED WADER OF SECTION 3450)DEPOSIT AND INVESTMENT
           REQUIREMENTS,AND(D)GRANTING RELATED RELIEF

                   Upon consideration of the Motion ofDebtorfor Interzm and Final Orders

Authorizing(A) Continuance ofExisting Cash Management System, (13) Continued Use ofthe

Prime Account,(C)Limited Waiver ofSection 345(6) Deposit and Investment Requirements, and

(D) Granting Related Relief(the "Motion")2 filed by the above-captioned debtor and debtor in

possession (the "Debtor")in the above-captioned chapter 11 case; and this Court finding that(a)

this Court has jurisdiction aver this matter pursuant to 28 U.S.C. §§ 157 and 1334;(b)this matter

is a core proceeding pursuant to 28 U,S.C. § 157(6)(2); and (c) due and adequate notice ofthe

Motion was given under the circumstances; and after due deliberation and cause appearing

therefor;

                   IT IS HEREBY ORDERED THAT:

                   1.      The Motion is GRANTED on an interim basis as set forth herein.




~ The Debtor's last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Z Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.



DOGS NY:39652.15
          Case 19-12239-CSS           Doc 83     Filed 10/31/19      Page 8 of 14
             Case 19-12239-CSS         Doc 42     Filed 10/18/19     Page 2 of 7




                   2.   The Debtor is authorized to continue operating the Cash Management

System as described in the Motion and in a manner consistent with the Debtor's prepetition

practices and this (3rder.

                   3.   The Debtor is authorized, but not directed, in the reasonable exercise of its

businessjudgment,to:(a)designate, maintain and continue to use, with the same account numbers,

the Bank Accounts and the Prime Account in existence as of the Petition Date;(b)treat the Bank

Accounts and the Prime Account for all purposes as debtor in possession accounts; and (c) use all

existing Business Forms without reference to the Debtor's status as "debtor in possession" until

such supply is depleted, after which the Debtor will use new Business Forms with the "debtor in

possession" reference and the corresponding bankruptcy case number; provided that, with respect

to checks which the Debtor or its agents print themselves, the Debtor shall begin printing the

"Debtor in Possession" legend and the bankruptcy case number on such items within ten(10)days

of the date of entry of this Order.

                   4.   The Banks — NexBank, SSB,and BBVA USA —are authorized to continue

to service and administer the Bank Accounts as debtor in possession accounts without interruption

and in the usual and ordinary course of business, and to receive, process, honor, and pay any and

all checks and drafts drawn on the Bank Accounts after the Petition Date by the holders or makers

thereof, as the case may be; provided, however, that any check that the Debtor advises to have

been drawn or issued by the Debtor before the Petition Date may be honored only if specifically

authorized by order of this Court.




                                                  2
DOCS NY:39652.15
          Case 19-12239-CSS          Doc 83      Filed 10/31/19     Page 9 of 14
             Case 19-12239-CSS         Doc 42     Filed 10/18/19     Page 3 of 7




                   5.   Except as modified by this Order,the Debtor's existing agreements with the

Banks and with respect to the transfers to and from the Bank Accounts shall continue to govern

the postpetitiaY~ cash rr,a~iagement relationship between the Debtor and the Panks. In the course

of providing cash management services to the Debtor, the Banks are authorized, without further

order ofthis Court,to continue to deduct from the appropriate accounts ofthe Debtor,their routine

and ordinary course fees and expenses associated with the nature of the deposit and cash

management services rendered to the Debtor.

                   6.   The Debtor shall maintain detailed records reflecting all transfers of funds

under the terms and conditions provided for by the existing agreements with the institutions

participating in the Cash Management System. In connection with the ongoing utilization of its

Cash Management System, the Debtor shall continue to maintain accurate and detailed records in

the ordinary course of business with respect to all transfers including intercompany transfers so

that all transactions may be readily ascertained, traced and recorded properly on the applicable

accounts and distinguished between prepetition and postpetition transactions.

                   7.   Nothing contained herein shall prevent the Debtor from closing any

Accounts as they may deem necessary, and any relevant Bank is authorized to honor the Debtor's

request to close such Accounts, and the Debtor shall give notice ofthe closure of any Accounts to

the U.S. Trustee and to any statutory committee appointed in this case.

                   8.   The Debtor is authorized to open new bank accounts; provided, however,

that all accounts opened by the Debtor nn ar after the Petition Date at any bank shall., fox purposes

of this Order, be deemed a Bank Account as if it had been listed in the Motion; provided, further,


                                                  3
DOCS NY:39652.15
         Case 19-12239-CSS            Doc 83     Filed 10/31/19     Page 10 of 14
             Case 19-12239-CSS          Doc 42     Filed 10/18/19     Page 4 of 7




that (a) any such new bank account shall be opened at a bank that has executed a Uniform

Depository Agreement with the U.S. Trustee for the District of Delaware, or at a bank that is

~vvilling ~o immediately execute such an agreement, (b) and such ne~v bank acca~tit shall be

designated as a "debtor in possession" account by the relevant bank, and (c) such opening shall be

timely indicated on the Debtor's monthly operating report and notice of such opening shall be

provided within 14 days to the U.S. Trustee and counsel to any statutory committee appointed in

this chapter 11 case.

                   9.    The Debtor is authorized to make the Intercompany Transactions consistent

with the Motion and this Order; provided, however, that Intercompany Transactions shall not

exceed $1,700,000.00 on an interim basis absent further Order of the Court.

                   10.   The Debtor is authorized to continue using the Prime Account as described

in the Motion and in a manner consistent with the Debtor's prepetition practices and this Order;

provided, however that the Debtor does not intend to barrow any additional amounts on margin,

absent further order of this Court.

                   11.   The requirements set forth in Bankruptcy Rule 6003(b) are satisfied by the

contents of the Motion.

                   12.   Nothing herein shall, or is intended to,(i) create any rights in favor of or

enhance the status of any claim held by any party or (ii) alter or impair any security interest or

perfection thereof, in favor of any person or entity, that existed as of the Petition Date.

                   13.   The Debtor is granted a 30 day extension of time to comply with the

investment and deposit requirements of section 345 of the Bankruptcy Code, which extension is


                                                  4
DOCS NY:39652.15
             Case 19-12239-CSS           Doc 83     Filed 10/31/19      Page 11 of 14
                 Case 19-12239-CSS         Doc 42     Filed 10/18/19      Page 5 of 7




   without prejudice to the Debtor's ability to seek a further extension or final waiver of those

   requirements. For banks at which the Debtor holds accounts that are party to a Uniform Depository

   agreement tivith the Office of'the United States TY~ustee iar the L3ist~ict of Delaware, within fifteen

   (15) days from the date of entry of this Order the Debtor shall(a) contact each bank,(b) provide

   the bank with the Debtor's employer identification numbers, and (c} identify each of the accounts

    held at such banks as being held by a debtor in possession. For banks that are not party to a

    Uniform Depository Agreement with the Office of the United States Trustee for the District of

    Delaware, the Debtor shall use its good faith efforts to cause the bank to execute a Uniform

    Depository agreement in a form prescribed by the Office ofthe United States Trustee within thirty

   (30) days of the date of entry ofthis Order.

                       14.   The notice requirements under Bankruptcy Rule 6004(a)and the stay under

    Bankruptcy Rule 6004(h) are hereby waived, to the extent that they apply.

                       15.   This Order shall be served promptly by the Debtor an the Banks and all

    parties in interest who were served by the Motion and all other parties who file a request for notice

    under Bankruptcy Rule 2002.

                       16.   The final hearing (the "Final Hearing") on the Motion shall be held on

 ~/UV~~ j ,2019,at~:o~~~.m., prevailing Eastern Time. Any objections or responses to entry of

    a final order on the Motion shall be filed on or before 4:00 p.m., prevailing Eastern Time, on

/V~'~        ~ Z'2019, and shall be served on: (a) proposed counsel for the Debtor, Pachulski Stang

    Ziehl &Jones LLP, 919 N. Market Street, 17t" Floor, Wilmington, DE 19801, Attn: James E.

    O'Neill, Esq.;(b)counsel to any statutory committee appointed in this case; and {c) the Office of


                                                     5
    DOCS NY:39652.15
         Case 19-12239-CSS Doc 83 Filed 10/31/19 Page 12 of 14
           Case 19-12239-CSS Doc 42 Filed 10/18/19 Page 6 of 7




The United States Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware

19801. In the event no objections to entry of a final order an the Motion are timely received, this

Court may enter° such ~i~al order -without need for the Final Hearing.




                                                 6
ROCS NY:39652.15
         Case 19-12239-CSS            Doc 83      Filed 10/31/19     Page 13 of 14
            Case 19-12239-CSS           Doc 42      Filed 10/18/19     Page 7 of 7




                   17.   This Court shall retain jurisdiction to hear and determine all matters arising

from the enforcement,implementation, or interpretation of this Order.



Dated:        (d ~ ~ _,2019


                                                Honorable Christopher S. Sontchi
                                                United States Bankruptcy Judge




                                                   7
DOCS NY:39652,15
Schedule of Retainers Paic! to Rrofess"sonals




Oeve{opment Specialists, Inc.           20/7/2019   Wire:   Nighfand Capital Management, LP    $ 750,OOdi.00 $         9,660 $ 2G4,:
Pachulsk3 Stang Zieh! &inner LLP        10J2/20Z4   Wire    Highland Capital Ntanagement, LP   $ 50d,Qd0.D0      TBD            TBD
Kurtzman Carson Consultants PLC         1Q/7/2Q29   Wire    Highland Capita! Management, LP    $ SO,000.QO       TBD            TBD
                                                                                                                                       Case 19-12239-CSS
                                                                                                                                       Doc 83
                                                                                                                                       Filed 10/31/19
                                                                                                                                       Page 14 of 14
